IN THE SUPREME COURT OF THE STATE OF NEVADA


                    BOUR ENTERPRISES, LLC, A                              No. 82699
                    NEVADA LIMITED LIABILITY
                    COMPANY; MULUGETA BOUR, AN
                    INDIVIDUAL; AND HILENA
                    MENGESHA, AN INDIVIDUAL,
                                                                              FIL
                    Appellants,                                               SEP 1 6 2022
                    vs.
                                                                            ELIZABETH A. BROWN
                    4520 ARVILLE, A CALIFORNIA                            CLERInrRENIE COURT
                    GENERAL PARTNERSHIP; AND                             BY
                                                                                    CLERK
                    MCKINLEY MANOR, AN IDAHO
                    GENERAL PARTNERSHIP,
                    Res ondents.
                    BOUR ENTERPRISES, LLC, A                              No. 83099
                    NEVADA LIMITED LIABILITY
                    COMPANY; MULUGETA BOUR, AN
                    INDIVIDUAL; AND HILENA
                    MENGESHA, AN INDIVIDUAL,
                    Appellants,
                    vs.
                    4520 ARVILLE, A CALIFORNIA
                    GENERAL PARTNERSHIP; AND
                    MCKINLEY MANOR, AN IDAHO
                    GENERAL PARTNERSHIP,
                    Res • ondents.

                                            ORDER OF AFFIRMANCE
                                 These are consolidated appeals from a district court judgment
                    and a postjudgment award of attorney fees and costs in a commercial lease
                    dispute. Eighth Judicial District Court, Clark County; Veronica Barisich,
                    Judge.'



                         1Pursuant  to NRAP 34(f)(1), we have determined that oral argurnent
                    is not warranted. While Judge Barisich signed the orders at issue in these
                    appeals, we note that Senior Justice Michael A. Cherry presided over the
SUPREME COURT
       OF
     NEVADA


107 1947A 431:Srn
                            Appellant Bour Enterprises, LLC (Bour) leased commercial
                warehouse space from respondents 4520 Arville and McKinley Manor
                (collectively, Landlords) for several years pursuant to two commercial lease
                agreements. Landlords brought a breach-of-contract action against Bour
                and its guarantors, appellants Mulugeta Bour and Hilena Mengesha, when
                Bour vacated the premises and stopped paying rent before the end of the
                lease term. In response, appellants raised several affirmative defenses and
                filed counterclaims alleging constructive eviction due to Landlords' breach
                of the implied warranty of habitability by failing to remedy unsanitary
                conditions at the warehouses.       The district court granted summary
                judgrnent for Landlords, entered judgment awarding Landlords damages
                for Bour's unpaid rent and associated fees, and later entered an order
                awarding Landlords their reasonable attorney fees and costs.
                            In Docket No. 82699, appellants challenge the district court's
                entry of judgment and the summary judgment underlying it. Appellants
                first argue that the district court erred by granting summary judgment
                based on its finding that Nevada statutory and common law does not
                provide for an implied warranty of habitability in a commercial lease setting
                like this one. Reviewing the summary judgment de novo, Wood 1). Safeway,
                Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005), we disagree. Although
                the Legislature has imposed a warranty of habitability on residential
                landlords and those that own, build, or vend new homes, see NRS
                118A.290(1) (regarding residential landlords); Radaker u. Scott, 109 Nev.
                653, 660-61, 855 P.2d 1037, 1041-42 (1993) (adopting the implied warranty
                of habitability to protect purchasers of new homes "who are victims of latent


                hearing on the motion for summary judgment and orally ruled on that
                motion from the bench.
SUPREME COURT
        OF
     NEVADA
                                                     2
(01 I947A
                defects in construction"), it has not included a similar warranty among the
                duties owed by commercial landlords, see NRS 118C.200 (listing a
                commercial landlord's basic obligations).          By imposing the duty on

                residential landlords but omitting it from the list of duties owed by a
                commercial landlord, "we can imply that the Legislature's exclusion . . . was
                intentional." In re Estate of Prestie, 122 Nev. 807, 814, 138 P.3d 520, 524
                (2006) (recognizing "the fundamental rule of statutory construction that
                lt]he mention of one thing implies the exclusion of another" (quoting State
                v. Wyatt, 84 Nev. 731, 734, 448 P.2d 827, 829 (1968))). This is consistent
                with the majority of other jurisdictions which decline to impose the
                warranty in commercial settings. See, e.g., B.W.S. Invs. v. Mid-Arn Rests.,
                Inc., 459 N.W.2d 759, 763 (N.D. 1990) (citing authorities and explaining
                that the majority of jurisdictions "do[ ] not extend an implied warranty of
                habitability or fitness to commercial leases"); 49 Am. Jur. 2d Landlord and
                Tenant § 443 (2022) ("A majority of jurisdictions adhere to the rule that
                there is no implied warranty of fitness or suitability in leases of real
                property for commercial purposes.").
                              And even if this court were to adopt the minority view as
                appellants suggest, see Gyrn-N-I Playgrounds, Inc. v. Snider, 220 S.W.3d
                905, 913 (Tex. 2007) (observing that some jurisdictions have applied the
                warranty in commercial settings), the terms of the parties' lease agreements
                make    the    conditions   appellants       complained   of   here   appellants'

                responsibility. See Fed. Nat'l Mortg. Ass'n v. Westland Liberty Vill., LLC,
                138 Nev., Adv. Op. 57, 515 P.3d              (2022) (explaining that this court

                "interpret[s] unambiguous contracts according to the plain language of their
                written terms"). For example, the parties' leases required appellants to
                "keep the premises . . . in good order, condition and repair [regardless of]

SUPREME COURT
       OF
    NEVADA

                                                         3
tO, IN7A
                      whether or not the need for such repairs occurs as the result of [Bour's] use,
                      [or] any prior use" of the premises and, by signing the leases, appellants
                      affirmed    that   they   "ha[d]   made       such   investigation   as   it   deems

                      necessary ... and assume [d] all responsibility" for the condition of the
                      premises.   Therefore, we conclude that the district court did not err by
                      granting summary judgment for Landlords.2             See Pack v. LaTourette, 128

                      Nev. 264, 267, 277 P.3d 1246, 1248 (2012) (recognizing that this court will
                      affirm the district court's judgment if the district court reached the right
                      result, albeit for different reasons).
                                   Appellants also contend that the district court erred entering
                      judgment for Landlords because it did not adjudicate appellants' affirmative
                      defenses, including the allegation that Landlords failed to mitigate their
                      damages. But in response to Landlords' summary judgment motion and the
                      evidence accompanying it, appellants neither disputed the evidence, which
                      was authenticated by sworn affidavits, nor questioned the amount of
                      Landlords' damages as set forth in its statement of undisputed facts and
                      supporting exhibits.      See Wood, 121 Nev. at 731, 121 P.3d at 1030-31
                      (explaining that a party opposing summary judgment must "set forth
                      specific facts demonstrating the existence of a genuine factual issue"
                      supporting the claims); Conner v. S. Nev. Paving, Inc., 103 Nev. 353, 355-
                      56, 741 P.2d 800, 801 (1987) ("[T]he burden of proving failure to mitigate


                            2 Given our rejection of appellants' claim that the implied warranty of
                      habitability applies to their commercial lease agreements, we need not
                      consider Bour's arguments as to whether the warranty may be waived by
                      the leases' "as-is" clause. And, because appellants' constructive eviction
                      counterclaim was based on its assertion that Landlords breached the
                      implied warranty of habitability, we necessarily reject appellants' argument
                      that it presented material questions of fact to defeat summary judgment on
                      that claim.
SUPREME COURT
        OF
     NEVADA
                                                                4
10) 1947A    4401.•
                damages is on the breaching party.").       Instead, appellants' opposition

                focused on their contention that Bour's breach of the leases was excused
                because it was constructively evicted due to the unsanitary conditions of the
                warehouses. Because appellants failed to raise their affirmative defense of
                mitigation of damages at the summary judgment phase or to contest the

                amount of damages claimed, the district court correctly found that
                appellants waived the argument. Cf. Schuck v. Signature Flight Support of
                Nev., Inc., 126 Nev. 434, 437, 245 P.3d 542, 544 (2010) (declining to consider

                an appellate argument not raised in opposing summary judgment before the
                district court).   In light of the foregoing, we affirm the district court's
                judgment in Docket No. 82699.       And because appellants' argument for

                reversing the attorney fees and costs award in Docket No. 83099 is premised
                solely on the propriety of the judgment challenged in Docket No. 82699, we
                necessarily affirm that award as well.
                             It is so ORDERED.3




                                         Parraguirre


                                                                                         r..
                Pickering




                cc:   Hon. Veronica Barisich, District Judge
                      Black & Wadhams
                      Holley Driggs/Las Vegas
                      Eighth District Court Clerk

                      3The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA

                                                       5
(0) 1947A